[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-12054                ELEVENTH CIRCUIT
                                                           SEPTEMBER 9, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                   D. C. Docket No. 03-00054-CR-5-MCR

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

TYRONIE PATTERSON,
a.k.a. BIZ,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                            (September 9, 2009)

Before BIRCH, CARNES and WILSON, Circuit Judges.

PER CURIAM:

     Randolph P. Murrell and Chet Kaufman, appointed counsel for Tyronie
Patterson in this appeal of the district court’s order granting a sentence reduction,

pursuant to 18 U.S.C. § 3582, have moved to withdraw from further representation

of appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and the district court’s order

granting Patterson a sentence reduction under § 3582(c)(2) is AFFIRMED.




                                           2